DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,448,684 (hereinafter, the ‘684 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification speaks in generic terms in relation to this embodiment. How does the impact device interact with the stabilizer tube? The specification states that the device could be a hammer or other mechanical device, or an air gun or other pneumatic force providing mechanism and Fig. 7 shows an arrow for the concussive force. How are the impact devices connected to the stabilizer tube? How does the impact device maintain the stiffness of the fluid during impact of the user of the helmet?

Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voegele (US Patent No. 10,092,291).
Voegele discloses an assembly comprising: a stabilizer (124) filled with a fluid (116,132) and including a first end and a second end (Fig. 6); a transducer operatively arranged to receive a signal and introduce a magnetic field to the fluid (col. 12, line 43-col. 13, line, 38); and, a conductor (48) connected to the transducer and arranged at least partially within the fluid (Fig. 6), wherein the transducer is operatively arranged to send an electrical current through the conductor to introduce the magnetic field to the fluid.
When reading the preamble in the context of the entire claim, the recitation a protective head support is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claims 1-3, 5-8 and 23-24 are rejected 35 U.S.C. 103 as obvious over Kwan (Pub. No. US 2014/0109304) in view of Voegele (US Patent No. 10,092,291).
Regarding claims 1 and 23-24, Kwan discloses a protective head support assembly, comprising: a helmet (601) comprising one or more sensors (paragraph 0028); at least one stabilizer tube (653) filled with a fluid (paragraph 0068), including: a first end connected to the helmet (Fig. 6B); and, a second end (663 can be connected to shoulder pads); a transducer (not shown) operatively arranged to receive a signal from the one or more sensors and introduce a magnetic field to the fluid (paragraph 0068: “a helmet sensor, accelerometer, camera, etc., detects an imminent impact and sends a signal to the neck bracing mechanism 661” and “the signal triggers the bracing mechanism to generate a field to change the viscosity of a fluid”); and, a conductor electrically connected to the transducer and arranged at least partially within the fluid (not shown), wherein the transducer is operatively arranged to send an electrical current (paragraph 0068, “voltage”) through the conductor to introduce the magnetic field to the fluid.
If it is determined that Kwan does not disclose the specific details of a transducer and conductor within the fluid. Voegele discloses that it is known to use a transducer and conductor within the fluid to send a signal to introduce the magnetic field (col. 12, line 43-col. 13, line, 38).
It would have been obvious to one of ordinary skill in the art to include a conductor in the fluid to introduce the magnetic field to the fluid as this is a known method of providing activation to the fluid as taught by Voegele and Kwan.

Regarding claim 2, Kwan discloses the protective head support assembly as recited in Claim 1, wherein when the magnetic field is introduced to the fluid the at least one stabilizer tube stiffens (paragraph 0068: “By stiffening or strengthening the neck bracing mechanism”)
Regarding claim 3, Kwan protective head support assembly as recited in Claim 2, wherein the fluid is a magneto-rheologic fluid (paragraph 0068).
Regarding claim 5, Kwan discloses the protective head support assembly as recited in Claim 1, wherein the transducer comprises: a receiver; a power source; and, a transmitter. While Kwan does not disclose the specific elements of the transducer. However, Kwan discloses that the sensor detects an imminent impact and sends a signal to the bracing mechanism. For the bracing mechanism to respond the signal, there needs to be a receiver. Further, since the bracing mechanism is disclosed as being able “to generate a field to change the viscosity.” It would have been obvious to one of ordinary skill in the art to include a power source and transmitter to allow the bracing mechanism to operate.
Regarding claims 6 and 7, Kwan as modified discloses that the protective head support assembly as recited in claim 1. Kwan does not disclose that the one or more sensors are Light Detection and Ranging sensors or Radio Detection and Ranging distance sensors. The ‘684 patent discloses a list of known sensors. The ‘684 patent does not disclose any special features or advantages to the LIDAR sensor or the RADAR sensor. It would have been obvious to one of ordinary skill in the art to select a known sensor for detecting the imminent impact and sending a signal to the transducer. 
Regarding claim 8, Kwan as modified discloses the protective head support assembly as recited in claim 1. Kwan discloses that the stabilizer includes an upper portion connected to the helmet and a lower portion connected the shoulder pads and that the stabilizer is sealed. Kwon does not specifically disclose that the upper and lower portion are “bases”.  
Regarding claim 21, Kwan as modified discloses the protective head support assembly as recited in claim 1. Kwan does not disclose the material of the stabilizer tube. Rubber is a known material. It would have been obvious to one of ordinary skill in the art to make the outer surface from rubber since it is a known material to encapsulate the fluid.

Claims 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US Pub. No. 2014/0109304), alone or as evidenced by Voegele (US Patent No. 10,092,291), in view of Armour (Pub. No. US 2016/0309808).
Regarding claim 4, Kwan discloses the protective head support assembly as recited in claim 2. Kwan does not disclose that the fluid is a ferrofluid. Armour discloses an apparatus for reducing head or neck trauma by using a ferrofluid which is activated in response to a sensor (paragraphs 0048 and 0128).
It would have been obvious to use a ferrofluid as the fluid as it is a known alternative to magneto-rheologic fluid and behaves in a similar manner as taught by Armour.
Regarding claim 8, if it is determined that Kwan does not disclose an upper and lower base, Armour discloses that it is known to have an upper and lower section contoured to the user (Fig. 35). It would have been obvious to one of ordinary skill in the art to include an upper and lower base as taught by Armour to contour the helmet and shoulder pads.
Regarding claim 9, Kwan as modified discloses the protective head support assembly as recited in Claim 8.  Kwan as modified does not disclose the location of the transduction. The location of the transducer would have been an obvious variant and within the skill of one of ordinary skill in the art to ensure that the head support assembly operates effectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huan discloses a helmet with stabilizer to reduce concussive brain injuries. Kuroki discloses a stabilizer in which ferromagnetic material is used to increase and decrease the stiffness. White discloses an impact helmet system to reduce head injuries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferee:/WILLIAM C DOERRLER/                            Reexamination Specialist, Art Unit 3993                                                                                                                                                                            

Conferee: /EILEEN D LILLIS/                             SPRS, Art Unit 3993